Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 1 of 14

EXHIBIT A
Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 2 of 14

( . (

SPECIALIST PHYSICIAN AGREEMENT

EXECUTION SHEET

This Specialist Physician Agreement ("Agreement") is made and entered into by and between U.S. Healthcare,
Inc,, d/b/a Aetna U.S, Healthcare, a New York corporation, on behalf of itself and its Affiliates (as defitied below)
(hereinafter "Company"), and the licensed physician signing below (hereinafter "Provider"),

Subject to any necessary regulatory approvals, the Effective Date of this Agreement shall be the later of (i) the date
that this Agreement is signed by both parties; or (ii) the date that Provider is fully credentialed and approved by the
applicable Company peer review committee.

Company and Provider mutually desire to enter into an agreement whereby Provider will provide Covered Services
in the specialized field of (hereinafter called "Specialty") to Members with the
objective of delivering cost-effective quality health care services.

In consideration of the mutual covenants and promises stated herein and other good and valuable consideration,
the parties hereby enter into this Agreement.

This Execution Sheet, Agreement and the specified Schedules constitute the complete and sole contract between
the parties regarding the subject hereof and supersede any and all prior or contemporaneous oral or written
communications or proposals not expressly included herein. Provider also acknowledges that by signing this
Agreement, Provider agrees to abide by: the quality improvement, utilization management and other applicable
rules, policies and procedures of tho licensed health maintenance organization ("HMO"), preferred provider
organization ("PPO") plans, and other health benefit plans or products issued, administered or serviced by
Company,

By executing this Execution Sheet, Provider acknowledges and agrees that Provider has teviewed all of the terms
and conditions of this Agreement and intends to be legally bound by same.

COMPANY PROVIDER.
Accepted By: Zi ? ey 4 pe,

JERRY FRANK M.D, heyy Crew Kt \

  

 

 

 

 

 

 

Printed Name:

Title: MEDICAL DIRECTOR  @rint Name)

Date: YirfiS Address: U(O_Caleuthe 7
City: LAG suceesy
State: Aye _ Zip: [{e4A
Date: €ly> [45

 

NY\SPEC 1.19 (8/96) -1125-
Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 3 of 14

SPECIALIST PHYSICIAN AGREEMENT

This Agreement is entered into by and between Company and the Provider who has signed the Execution Sheet
attached hereto. :

1.0 SPECIALIST PHYSICIAN SERVICES

1.1 Provision of Covered Services, Provider shall provide to Members those Specialist Services which are
within the scope of Provider’s license and certification to practice, Provider may not provide any Covered
Services to Members unless and until Provider has been fully credentialed and approved by the applicable
peer review committee. Provider shall provide Emergency Services to Members as necessary. It is
understood and agreed that Company, or, when applicable, the Payor shall have final authority to determine
whether any services provided by Provider were Covered Services and to adjust or deny payments for
services rendered by Provider to Members in accordance with the results of such determinations.

1.2 Non-Discrimination, Provider shall accept and treat as patients all Members without regard to the health
status or health care needs of such Members, and shall protect the rights of such Members as patients.
Provider shail not differentiate or discriminate in the treatment, or in the access to treatment, of Members on
the basis of race, gender, creed, ancestry, lawful occupation, age, religion, marital status, sexual orientation,
mental or physical disability, color, national origin, place of residence, health status, source of payment for
services, cost or extent of Covered Services required, status as Members, or any other grounds prohibited by
law or this Agreement. Provider shall provide Covered Services to Members: (a) in no less than the same
manner and in accordance with at least the same standards as offered to Provider’s other patients; and (6) in
accordance with at least the same standard of practice, care, skill, and diligence customarily used by
similarly situated physicians at the time at which such services are rendered. Provider shall not provide or
threaten to provide inferior care or imply to Members that their care or access to care will be inferior due to
the source of payment.

1.3. Referral by Primary Care Physician, Provider shall provide Specialist Services to Members only upon prior
teferral of such patients by a Primary Care Physician to Provider on prescribed forms or by electronic means
as instructed by Company, if such a referral is required by the applicable Plan. Except in the case of the
provision of Emergency Services, payment for retroactive referrals shall be subject to adjustment or denial .
by Company. Company reserves the right to utilize other specialist physicians in the same field in which
Provider practices. Provider shall render services to Members only at those inpatient, extended care, and
ancillary service facilities which have been approved in advance by Company. Provider agrees promptly to
submit a report on the treatment of each Member to the referring Primary Care Physician, if applicable.

2.0 REPRESENTATIONS

2.1 Provider Representation. Provider represents that: (a) Provider has and shall maintain throughout the term
of this Agreement all appropriate license(s) and certification(s) mandated by governmental regulatory
agencies, including without limitation DEA certification and an unrestricted license to practice medicine in
the state(s) in which Provider maintains offices and provides Specialist Services to Members; (b) Provider is
board certified or board eligible in the Specialty; (c) Provider shall comply with all applicable federal and
state laws related to this Agreement and the services to be provided hereunder, including, but not limited to,
statutes and regulations related to fraud, abuse, discrimination, disabilities, confidentiality, self-referral,
false claims and prohibition of kickbacks; (d) Provider has and shall maintain throughout the term of this
Agreement unrestricted hospital privileges at a Participating Hospital; and (e) executing and performing
his/her obligations under this Agreement shall not cause Provider to violate any term or covenant of any
other arrangement now existing or hereafter executed.

NY\SPEC 1.19 (8/96) ~2425-
2,2

3.0

3.2

Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 4 of 14

Qualified Personnel. Provider also represents that Provider has established an ongoing quality
assurance/assessment program which includes, but is not limited to, credentialing of employees and
subcontractors. Provider shali supply to Company the relevant documentation, including, but not limited to,
internal quality assurance/assessment protocols, slate licenses and certifications, federal agency
certifications and/or registrations upon request. Provider further represents that all personnel employed by,
associated or contracted with Provider who treat Members: (a) are and shall temain throughout the term of
this Agreement appropriately licensed and/or certified and supervised (when and as required by state law),
and qualified by education, training and experience to perform their professional duties; and (b) shall act
within the scope of their licensure or certification, as the case may be. Company may audit Provider’s
compliance with this section upon prior written notice. Provider must obtain the approval of Company prior
to utilizing any subcontractors to provide Covered Services to Members and any such subcontracting must
be in compliance with New York law.

PROVIDER COMPENSATION
3.1 Payment, Company shall, or when it is not the applicable Payor shall notify each Payor to, pay

Provider for Specialist Services rendered to Members in accordance with: (a) the then-current Company
Reasonable, Equitable Fee Schedule (REF), or, if REF is not applicable to the Specialist Services provided
by Provider, then (b) the compensation arrangement then in effect as applicable to such Specialist Services
provided by Provider, which arrangement may provide for Provider to receive capitation payments (without
withhold) for the Specialist Services provided hereunder, either of which may be modified from time to time
by Company. Capitation shall be used by a Payor as a method of compensation only to the extent permitted
by New York Jaw. Provider’s compensation for non-capitated Covered Services rendered to Members shall
be (A) the lower of (i) the compensation arrangement in effect hereunder, or (ti) Provider’s reasonable and--:
customary billed charge, and (B) minus any applicable Copayments, Coinsurance, or permitted Deductibles.
Provider shall notify Company of any overpayments or payments made in error within ten (10) business days
of becoming aware of such overpayments or erroneous payments, and shall return or arrange the return of
any such overpayments or payments made in error to Company, or to the Payor or Member, as applicable.
Company reserves the right to rebundle to the primary procedure those services determined by Company to
be part of, incidental to, or inclusive of the primary procedure. To the extent that any Specialist Services are
reimbursed on a capitated basis, Provider shall hold Company, Affiliates, Sponsors, Members and Payors
harmless against any and all claims by covering providers related to or arising out of payment for such

Covered Services rendered to Members, Notwithstanding anything in this Agreement to the contrary, during
such time as Provider is a member of a group which is a Participating Provider (“Group”) which has entered

into a Physician Group Agreement with Company, Provider agrees to seck compensation solely from Group
for those Covered Services provided to Members and for which Group is compensated by Company on
behalf of Provider, and Provider shall in no cvent bill Company, its Affiliates, Payors or Members for any
such Covered Services (except for the collection of Capayments, Coinsurance or Deductibles in accordance

with Section 3.2).

Billing of Members. Under certain Plans, Members may be required to pay Copayments, Coinsurance or
permitted Deductibles for certain Covered Services. Provider shall collect any applicable Copayments,
Coinsurance and permitted Deductibles from Members. Copayments shall be collected at the time that
Covered Services are rendered. Except for applicable Copayments, Coinsurance and permitted Deductibles,
Provider may bill Members only in the circumstances described below.

3.2.1 Ifthe applicable Payor is not an HMO, Provider may bill a Member for Specialist Services provided
to the Member in the event ihat the Payor becomes insolvent or otherwise breaches the terms and
conditions of its agreement to pay, provided that: (a) Provider shall have first exhausted all reasonable
efforts to obtain payment from the Payor; and (b) Provider shall not institute or maintain any
collection activities or proceed with any action at law or in equity against a Member to collect any
sums that are owed by a Payor to Provider unless Provider provides at least thirty (30) days prior
notice to Company of Provider’s intent to institute such an action.

NY\SPEC 1.10 (8/96) 3155.
Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 5 of 14

3.2.2 Services that are not Covered Services may be billed to Members by Provider only if: (a) the
Member’s Plan provides and/or Company confirms that the services are not covered; (b) the Member
was advised in writing prior to the services being rendered that the specific services are not Covered
Services; and (c) the Member agreed in writing to pay for such services.

Nothing in this section is intended to prohibit or restrict Provider from billing individuals who were not
Members at the time that services were rendered.

3.3. Coordination of Benefits. When a Payor is the primary payor under applicable coordination of benefit
principles, the Payor shall pay in accordance with this Agreement, and when a Payor is secondary under
said principles, Payor's payment shall be limited as specified in the applicable Plan. If the Plan fails to
specify coordination of benefits requirements, and unless prohibited by applicable law, Payor's payment shall
be limited to the amount which, together with the amount paid by the primary payor following all reasonable
efforts by Provider to collect same, equals the compensation due to Provider under this Agreement, or if the
primary payor fails to pay, Payor’s payment shall be in accordance with this Agreement. In no event shall
amounts billed and retained under coordination of benefits for Covered Services exceed Provider’s usual and
customary billed charges for such services. Provider agrees that coordination of benefit monies will become
the property of Company. Provider shall participate in coordination of benefits, but the collection must
accrue to Company.

~

3.4 Company’s Obligation to Pay, Company shall have no obligation to pay Provider for Specialist Services in
the event that a Payor or Member fails to pay Provider, except where Company is the underwriter of the
applicable Plan.

3.5 Claims Submission. Provider shall submit claims to Company or the applicable Payor for non-capitated
Covered Services rendered to Members. Claims shail be submitted within ninety (90) days of a Member’s
receipt of such Covered Services or Provider’s receipt of an explanation of benefits from a primary payor.
Billings shall include detailed and descriptive medical and Member data and identifying information on
HCFA 1500 forms or any subsequent form adopted for that purpose. Provider shall submit bills
electronically as required by Company or the applicable Payor. Company utilizes CPT-4 for the coding,
description of services, and rules for the services provided, If Provider has not billed Company or the
applicable Payor for such Specialist Services within the stated time frame, Provider’s claim for
compensation with respect to such Specialist Services shall be deemed waived, and Provider shall not bill
any other person or entity, including, but not limited to, Company, the applicable Payor, Sponsor, or
Member, for such Specialist Services. Statements made in any claim or related documentation submitted by
or on behalf of Provider shail be considered statements made by Provider, regardless of whether such
statements are prepared by Provider’s employees, agents, or representatives. Any adjustments to claims
submitted by Provider must be filed with Company or the applicable Payor within thirty (30) days of the
submission of the original claim, or the original claim will be deemed final,

3.6 Holding Members Harmless. If the applicable Payor is an HMO, Provider hereby agrees that in no event,
including, but not limited to, non-payment by the HMO, insolvency of the HMO or breach of this
Agreement, shall Provider bill, charge, collect a deposit from, seek remuneration or reimbursement from, or
have any recourse against a Member, a Member’s family members or persons (other than the HMO) acting
on a Member's behalf for services provided pursuant to this Agreement. This provision shall not prohibit
collection of permitted Deductibles, Coinsurance, or Copayments from Members in accordance with the
terms of the Member's Plan.

Provider further agrees that: (a) this provision shall survive termination of this Agreement regardless of the
cause giving rise to termination and shall be construed for the benefit of Members; and (b) this provision
supersedes any oral or written agreement to the contrary now existing or hereafter entered into between
Provider and a Member or persons acting on a Member's behalf,

NY\SPEC 1.16 (8/96) -44.25-
4.0

4,1

4.2

4.3

4.4

Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 6 of 14

COMPLIANCE WITH COMPANY RULES, POLICIES AND PROCEDURES

Compliance and Participation. Provider shall comply fully with and be bound by the Participation Criteria
described in the Participation Criteria Schedule (attached hereto and made a part hereof) and shall also
abide by the rules, policies and procedures that Company has established or will establish, including, but not
limited to, those regarding: (a) quality improvement/management; (b) utilization management, including,
but not limited to, precertification of clective admissions and procedures, referral process or protocols, and
reporting of clinical encounter data; (c) claims payment review; (d) Member grievances, (e) provider
credentialing; and (f) electronic submission of referrals, encounter data, claims and other data required by
Company. Provider acknowledges and agrees that failure to comply with the terms of the Participation
Criteria and Company’s other rules, policies and procedures may adversely affect any compensation due
hereunder and could lead to sanctions including, without limitation, termination of this Agreement in
accordance with Article 7. Company may at any time modify the Participation Criteria, and all Company
tules, policies and procedures.

Utilization Review. Company utilizes systems of utilization review/quality improvement/peer review
consistent with applicable federal and state laws to promote adherence to accepted medical treatment
standards and to encourage Participating Providers to control medical costs consistent with sound medical
treatment. To this end, Provider agrees:

a) To participate, as requested, and to abide by Company's utilization review, patient management, quality
improvement programs, and all other related programs (as modified from time to time) and decisions
with respect to all Members, ‘

b) To comply with Company's pre-certification and utilization management requirements for ali elective
admissions and other Covered Services,

c) To regularly interact and cooperate with Company's Nurse Case Managers,
d) To utilize Participating Providers to the fullest extent possible, consistent with sound medical judgment.

e) To abide by all Company’s credentialing criteria and procedures, including site visits and medical chart
reviews, and to submit to these processes biannually, annually, or otherwise, when applicable.

f) To cooperate with the Member’s Primary Care Physician, if applicable, including timely scheduling of
appointinents and appropriate communication after patient evaluation and treatment.

Grievances. Provider agrees to cooperate with and participate in Company’s applicable griovance
procedures, provide Company with the information necessary to resolve grievances, and abide by decisions
of the applicable grievance committees.

Notices and Reporting. Provider shall: (a) notify Company of any litigation brought against Provider related
to the provision of health care services; (b) notify Company of any actions taken or investigations initiated
by any government agency involving Provider or any health care entity in which Provider holds more than a
five percent (5%) interest; (c) notify Company of any ownership interest or position with another health
maintenance organization or other managed care organization or health plan; and (d) comply with any
Company requirements regarding reporting of self-referrals, loss of licensure or accreditation, and claims by
governmental agencies or individuals regarding fraud, abuse, self-referral, false claims, or kickbacks. All
notices required by this section shall be provided 1o Company within ten (10) business days of the date that
Provider acquired knowledge of the occurrence of an event requiring notice, or earlier if otherwise required
by this Agreement. Upon Company's request, Provider shall provide all known details of the nature,
circumstances and disposition of any suits, claims, actions or investigations to Company.

NYI\SPEC 1.19 (8/96) -5425-
4.5

4.6

4.7

4.8

5.0

5.1

6.0

6.1

6.2

Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 7 of 14

Assignments of Benefits and Consents to Release of Medical Information. Provider shall obtain from all
non-HMO Members to whom Specialist Services are provided: (a) signed assignments of benefits

authorizing payment for Specialist Services to be made directly to Provider or Provider’s designee; and
(b) consents to release medical information to Company and Payors or their authorized representatives.

Accreditation and Review Activitics. Provider shall implement all activities reasonably necessary to assist
Company to obtain external accreditation by the National Committee for Quality Assurance or any other
similar organization selected by Company including, buat not limited to, cooperating in the auditing of
Members’ medical records. Similarly, Provider shall fully cooperate with any review of Company or a Plan
conducted by a state or federal agency with authority over Company and/or a Pian, as applicable, Provider
acknowledges Company's obligation and right to report to and access the National Practitioner Data Bank
("Data Bank") as it relates to Provider. Provider shall assist Company in accessing and reporting to the
Data Bank, including submitting inquiries to the Data Bank on behalf of Company if requested to do so.

Proprietary and Confidential Information, Provider agrees that the Proprietary Information is the exclusive
property of Company or a third party Payor and that Provider has no right, title or interest in the same.
Provider shall keep the Proprietary Information and this Agreement strictly confidential and shall not
disclose any Proprietary Information or the contents of this Agreement to any third party, except to federal,
state and local governmental authorities haying jurisdiction to the extent approved by Company or required
by law. Provider shall not use any Proprietary Information, and shall, at the request of Company, return any
Proprietary Information and any copies or abstracts thereof, upon termination of this Agreement for
whatever reason. In the event of a breach or a threatened breach of this section by Provider, Company shall
haye the right of specific performance and injunctive relief in addition to any and all other remedies and
rights at law or in equity, and such rights and remedies shall be cumulative. This section shall survive the
termination of this Agreement, regardless of the cause of termination.

Encounter Data, For those services for which Provider is compensated on a capitated basis, Provider shall
provide Company with encounter data by type of Specialist Seryice rendered to Members in the form and
manner as specified by Company, Such encounter data shall be the property of Company,

INSURANCE

Proyider’s Insurance. Provider has and shall maintain throughout the term of this Agreement professional
liability and comprehonsive liability insurance in at least the minimum amounts specified in the
Participation Criteria Schedule.

INSPECTION OF RECORDS AND DATA ACCESS,

Access to Information. Provider agrees that Company, on behalf of itself and its Affiliates, shall have access
to all data and information obtained, created or collected by Provider related to Membors (“Information”),
Such Information shall be jointly owned by Provider and Company, and Provider shall not enter into any
contract or arrangement whereby Company or its Affiliates do not have unlimited free and equal access to
the Information in electronic or other form or would be required to pay any access, transaction or other fee
to obtain such Information in electronic, written or other form. Information shall not be directly or
indirectly provided by Provider to any competitor of Company or Company's Affiliates, Amy and all
information and data provided to Provider by Company or at Company's direction shall remain the sole and
exclusive property of Company and shall not be disclosed by Provider to any third party.

Confidentiality of Medical Records. Provider and Company agrec that all Member medical records shall be
treated as confidential so as to comply with all state and federal laws regarding, among other things, the
confidentiality of patient records. According to the terms of Company’s HMO enroliment forms,
agreements with Members and applicable law, Company is authorized to obtain information from Provider
without additional written release by the Member. Company shall have the right upon request to inspect at
all reasonable times any accounting, administrative, and medical records maintained by Provider pertaining
to Company, Members, and Provider’s participation hereunder.

NY\SPEC 1,10 (8/96) -6125-
Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 8 of 14

6.3. Provision of Records, Provider agrees to prayide Company and federal, state and Jocal governmental
authorities having jurisdiction, upon request, access to all books, records and other papers (including, but
not limited to, medical and financial records) and information relating to this Agreement and to those
Covered Services rendered by Provider to Members, and, notwithstanding anything to the contrary in this
Agreement, to maintain such books, records and papers and Information for the longer of: (a) six (6) years
after termination of this Agreement; (b) six (6) years from the age of majority for those Members who are
minors; or (c) the period required by state law. AJI requested Information shall be supplied within fourteen
(14) days of the receipt of the request, where practicable. This audit right may be extended to Company’s
customers upon request of Company.

6.4 Medical Records. Provider shall maintain Information in a current, detailed, organized and comprehensive manner
and in accordance with customary medical practice, applicable state and federal Jaws, and accreditation standards.
Medical records of Members shall include reports from referred and/or referring providers, discharge summaries,
tecords of emergency care received by the Member and such other signed progress notes which, at a minimum, shall
contain the principal complaint or purpose of the visit, diagnosis or findings and therapeutic procedure, Provider
shall make these records available to: (a) Company for the purpose of assessing quality of care, conducting medical
evaluations and audits and determining, on a concurrent or retrospective basis, the medical necessity and
appropriateness of care provided to Members; and (b) applicable state and fedexal authorities and their agents
involved in assessing the quality of care or investigating Member grievances or complaints. Notwithstanding any
other provision in this Agreement to the contrary, medical records of all Members will be made available to the New
York Department of Health for purposes of inspection and copying.

6.5 Survival. These data access and records provisions shall survive the termination of this Agreement
repardless of the cause giving rise to the termination, ‘

7.0 TERM AND TERMINATION

7.1 Term and Renewal. This Agreement shall commence on the Effective Date and, subject to the termination
provisions contained herein, shall continue for an initial term of one (1) year and shall thereafter
automatically renew for successive one (1) year periods.

7.2 Termination by Non-Renewal. This Agreement may terminate upon any anniversary of the Effective Date,
provided that the party desiring not to renew this Agreement provides at least sixty (60) days prior written
notice of such non-renewal to the other party.

7.3. Termination for Breach. Subject to the requirements of New York Public Health Law §4406-d, Company
may terminate this Agreement at any time upon at least sixty (60) days prior written notice of such
termination to Provider upon default or breach by Provider of one or more of its obligations hereunder. This
Agreement may be terminated at any time by Provider upon at least sixty (60) days prior written notice of
such termination to Company upon default or breach of Company of one or more of its obligations
hereunder, unless such default or breach is cured within sixty (60) days of the notice of termination.

7.4 Immediate Termination or Suspension. This Agreement may be immediately terminated, or Provider's
participation in any or all Plans immediately suspended, by Company at its sole discretion at any time due
to: (a) a final disciplinary action by a state Hcensing board or other governmental agency that impairs
Provider’s provision of health care services; (b) a determination of fraud by Provider; or (c) Company’s
determination, in its sole discretion, that continuation of this Agreement could result in imminent harm to
patient care, Provider shall provide immediate notice to Company of any of the aforesaid events.

7.5 Obligations Following Termination. Following the effective date of any termination of this Agreement, or
any Plan, Provider shall comply with the following obligations, This section shall supersede any contrary
arrangements now existing or hereinafler made and shall survive the termination of this Agreement,
regardless of the cause of termination.

NY\SPEC 1.10 (8/96) -7325-
8.0

8.1

8.2

9.0

9.1

Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 9 of 14

7,5.1 Upon Termination. Upon termination of this Agreement for any reason, other than termination by
Company in accordance with section 7.4 above, (i) Provider shall remain obligated to provide
Covered Services to: (a) any Member under Provider’s care who, at the time of the termination, is a
registered bed patient at a Participating Provider that is a hospital or other institution or is
undergoing a course of treatment until medically appropriate completion, such Member’s discharge
therefrom or Company’s orderly transition of such Member’s care to another provider, whichever is
less; and (b) atty Member, upon request of such Member or the applicable Payor, until the anniversary
date of such Member’s respective Plan or for one (1) calendar year, whichever is less; provided that,
to the extent the time period set forth in this section 7.5.1(/)(b) for any Member is shorter than the
time period set forth in section 7.5.1(i)(a) above for such Member, Provider shall in any event provide
Covered Services to such Member for the time period set forth in section 7.5.1(i)(a); and (ii) Provider
shall provide Covered Services to any Member undergoing an ongoing course of treatment with
Provider, (a) for a transitional period of up to ninety (90) days from the date on which such Member
is notified of Provider’s disaffiliation from Company’s network; or (b) if Member has entered the
second trimester of pregnancy at the time of Provider’s disaffiliation, for a transitional period that
includes the provision of post-partum care directly related to the delivery. The terms of this
Agreement shall apply to such services.

7.5.2 Upon Insolvency or Cessation of Operations. If this Agreement terminates as a result of insolvency or
cessation of operations of Company or a Company Affiliate that is an HMO, and as to Members of
HMOs that become insolvent or cease operations, then, in addition to the other obligations set forth in
this section (including the obligations set forth in section 7.5.1 above), Provider shall continue to
provide Covered Services to: (a) all Members for the period for which premium has been paid; and
(b) Members confined in an inpatient facility on the date of insolvency or other cessation of
operations until medically appropriate discharge. This section shall be construed to be for the benefit
of Members. No modification to this section shall be effective without the prior written approval of
the applicable regulatory agencies.

7.5.3 Obligation to Cooperate. Upon notice of termination of this Agreement or of a Plan, Provider shall
cooperate fully with Company and comply with Company procedures, if any, in the transfer of
Members to other providers,

MODIFICATIONS

Amendments. This Agreement constitutes the entire understanding of the parties hereto and no changes,
amendments, or alterations shall be effective unless signed by both parties, except as expressly provided
herein. Notwithstanding the foregoing, at Company’s discretion, Company may amend this Agreement upon
written notice to Provider to comply with any applicable law or regulation, or any order or directive of any
governmental agency. Any material amendment to this Agreement requires the prior approval of the New
York State Department of Health thirty (30) days in advance of its anticipated execution,

Plan Participation. Company has and retains the right to designate Provider as a Participating Provider or
non-patticipating provider in any specific Plan. Company reserves the right to introduce new Plans during
the course of this Agreement. Provider agrees that Provider will provide Covered Services ta Members of
such Plans under applicable compensation arrangements determined by Company. Provider shall accept
compensation in accordance with this Agreement for the provision of any Covered Services to Members
under a Plan, regardless of whether Provider is a Participating Provider in such Plan. Company has or
intends to seek a contract to serve Medicare and/or Medicaid beneficiaries. Such beneficiaries shall be
considered as Members, Provider shall be bound by all requirements applicable to such contract and all
tules and regulations of the Medicare and Medicaid programs.

RELATIONSHIP OF THE PARTIES

Independent Contractor Status. The relationship between Company and Provider and their respective
employees and agents is that of independent contractors, and none shall be considered an agent or

NY\SPEC 1.10 (8/96) -8125-
Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 10 of 14

é ‘a

representative of the other for any purpose, nor shall any party or its agents or employees hold themselves
out to be an agent or representative of any other party for any purpose. Company and Provider will each be
liable solely for their own activities and those of their agents and employees, and neither Company nor
Provider will be liable for the activities of the other or the agents and employees of the other, including,
without limitation, any liabilities, losses, damages, injunctions, suits, actions, fines, penalties, claims or
demands of any kind or nature by or on behalf of any person, patty or governmental authority arising out of
or in connection with: (a) any failure to perform any of the agreements, terms, covenants or conditions of
this Agreement, (b) any negligent act or omission or other misconduct; (c) the failure to comply with any
applicable laws, rules or regulations; or (d) any accident, injury or damage. Provider acknowledges that all
patient care and related decisions are the sole responsibility of Provider and that Company's medical
management procedures, protocols and policies do not dictate or control Provider’s clinical decisions with
respect to the medical care or treatment of Members, Provider agrees to indemnify and hold harmless
Company from all claims, liabilities ot other causes of action, including costs and counsel fees, related to the
activities, actions or omissions of Provider or Provider’s agents or employees. This provision shall survive
the termination of this Agreement, regardless of the cause giving rise to termination.

9.2 Use of Name. Provider consents to the use of Provider’s name and other identifying and descriptive
material in provider directories and in other materials and marketing literature of Company in all formats,
including, but not limited to, electronic media. Provider shall not use Company’s names, logos, trademarks
or service marks in marketing materials or otherwise, except as provided in this Agreement, without

‘Company's prior written consent.

9.3 Interference with Contractual Relations. Provider shall not: (a) counsel or advise, directly or indirectly,
Payors, Sponsors or other entities who are currently under contract with Company or any Affiliate to cancel,
modify, or not renew said contracts; (b) impede or otherwise interfere with negotiations which Company or
an Affiliate is conducting for the provision of Plans; or (c) use or disclose to any third party membership
lists acquired during the term of this Agreement for the purpose of directly or indirectly soliciting
individuals who were or ate Members or otherwise to compete with Company or any Affiliate. Nothing in
this section is intended or shall be deemed to restrict any communication between Provider and a Member
determined by Provider to be necessary or appropriate for the diagnosis and care of the Member, This
section shall survive the termination of this Agreement, In the event of a breach or a threatened breach of
this section by Provider, Company shall have the right of specific performance and injunctive relief in
addition to any and all other remedies and rights at law or in equity, and such rights and remedies shall be
cumulative.

10.0 COMPANY OBLIGATIONS

10.1 Company Obligations. Company or Payors shali provide Provider with a means to identify Members
(c.g., identification cards), Company shall further provide Provider with an explanation of benefits
available to Members, utilization standards, administrative requirements, a listing of physicians, hospitals
and ancillary providers in Company’s network, and timely notification of significant changes in this
information, ‘Company will enable Provider to check cligibility. Company will incinde Provider in the
applicable Participating Provider directory or directories and will make such directories available to
Members, Company shall provide a dispute resolution mechanism whereby Provider may raise issues
tegarding the obligations of either party under this Agreement. Provider agrees to utilize this dispute
resolution procedure prior to submitting a complaint to any regulatory agency or instituting any legal action.

11.0 MISCELLANEOUS
11.1 Waiver, The waiver by either party of a breach or violation of any provision of this Agreement shall not
operate as or be construed to be a waiver of any subsequent breach thereof. To be effective, all waivers must

be in writing and signed by the party to be charged.

11.2 Governing Law. This Agreement shall be governed in all respects by the laws of the State of New York.

NY\SPEC 1.10 (8/96) -9125-
11.3

11.4

11.5

11.6

11.7

11.8

11.9

Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 11 of 14

Statute of Limitations. Notwithstanding section 11.2, no action, regardless of form, arising out of or related
io this Agreement may be brought by any party more than twelve (12) months after such cause of action has
arisen.

Severability. Any determination that any provision of this Agreement or any application thereof is invalid,
illegal or unenforceable in any respect in any instance shall not affect the validity, legality and enforceability
of such provision in any other instance, or the validity, legality, or enforceability of any other provision of
this Agreement. :

Inconsistencics. If atly term or provision of this Agreement is inconsistent with a term or provision of a
non-insured Plan, then as to individuals entitled to receive Covered Services through said Plan, the term or
provision. of the Plan shall prevail,

Assignment. This Agreement, being intended to secure the services of Provider, shall not be assigned,
subcontracted, delegated or transferred in any manner, Without limitation, this provision prohibits the
transfer of this Agreement in connection with any sale of Provider’s practice. Company may assign,
delegate or transfer this Agreement in whole or in part to any Affiliate, existing now or in the future, or to
any entity which succeeds to the applicable portion of its business through a sale, merger or other
transaction, provided that such other entity assumes the obligations of Company hereunder. Any
assignment of this Agreement must have the prior approval by the New York State Department of Health.

Affirmative Action, Company is an Equal Opportunity Employer which maintains an Affirmative Action
Program. To the extent applicable-to Provider, Provider agrees to comply with the following, as amended
from time to time: Executive Order 11246, the Vietnam Era Veterans Readjustment Act of 1974, the Drug
Free Workplace Act of 1988, Section 503 of the Rehabilitation Act of 1973, any similar legislation
tegarding transactions relating to any government contract of Company or an Affiliate, and any rules and
regulations promulgated under such laws,

Headings. The headings contained in this agreement are included for purposes of convenience only, and
shall not affect in any way the meaning or interpretation of any of the terms or provisions of this Agreement.

Notices. Any notice required to be given pursuant to the terms and provisions hereof shall be effective only
if given in writing and sent by overnight delivery service with proof of receipt, or by certified mail return
receipt requested. Notices shall be sent to the following addresses (which may be changed by giving notice
in conformity with this section):

To Provider at:

and to Company at:

Aetna U.S. Healthcare
Provider Contract Management
1000 Middle Street MC2S
Middletown, CT 16457

11.10 Non-Exclusivity. This Agreement is not exclusive, and nothing herein shall preclude either party from

contracting with any other person or entity for any purpose. Company makes no representation or guarantee
as to the number of Members who may select or be assigned to Provider.

NY\SPEC 1.19 (8/96) -101-25-
11.11

12.0

Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 12 of 14

Entire Agreement, This Agreement (including any attached schedules) constitutes the complete and sole
contract between the parties regarding the subject hereof and supersedes any and all prior or
contemporaneous oral or written communications or proposals not expressly included herein.

 

DEFINITIONS

When used in this Agreement, all capitalized terms shall have the following meanings:

12.1

12.2

12,3

12.4

12.5

12.6

12.7

12.8

12.9

12.10

Affiliate. An Affiliate, with respect to Company, means any corporation, partnership or other legal entity
(including any Plan) directly or indirectly owned or controlled by, ot which owns and controls, or which is
under common ownership or control with, Company.

Coinsurance. The percentage of the lesser of; (a) the rates established under this Agreement, or
(b) Provider’s reasonable and customary billed charges, which a Member is required to pay for Covered
Services under a Plan.

Copayment. A charge required under a Plan that must be paid by a Member at the time of the provision of
Covered Services.

Covered Services. Those Medically Necessary Services which 2 Member is entitled to receive under the
terms and conditions of a Plan.

Deductible. An amount that a Member must pay for Covered Services per specified period in accordance
with the Member’s Plan before benefits will be paid.

Emergency Services. Emergency Services shall mean, unless otherwise defined in the applicable Plan,
Medically Necessary Services to preserve life or stabilize health, available on an inpaticnt or saat
basis, twenty-four (24) hours per day, seven (7) days per week.

Medically Necessary Scrvices. Medically Necessary Services shall mean, unless otherwise defined in the
applicable Plan, health care services that are appropriate and consistent with the diagnosis in accordance
with accepted medical standards and which are likely to result in demonstrable medical benefit, and which
are the least costly of alternative supplies or levels of service which can be safely and effectively provided to
the patient. Medically Necessary Services do not include custodial or supportive care of rest cures, or
services or supplies provided for the convenience of the patient, the patient's family, or the provider, When
used in relation to hospital inpatient care, Medically Necessary Services only include those services and
supplies that cannot be safely and satisfactorily provided at home, in a physician's office, as an outpatient
service, or in any lesser facility. Medically Necessary Services must be related to diagnosis or treatment of
an existing illness or injury, except for preventive and well baby care. Health services are not Medically
Necessary Services if they are experimental services. Medical necessity, when used in relation to services,
shall have the same meaning as Medically Necessary Services.

Member. An individual covered by or enrolled in a Plan,

Participating Provider. Any physician, hospital, skilled nursing facility, or other individual or entity
involved in the delivery of health care or ancillary services who or which has entered into and continues to
have a current valid contract with Company to provide Covered Services to Members, and has been
credentialed by Company or its designee consistent with Company’s credentialing policies, Certain
categories of Participating Providers may be referred to herein more specifically as, e.g., "Participating
Physicians" or "Participating Hospitals."

Payor. An employer, insurer, health maintenance organization, labor union, organization or other person or
entity which has agreed to be responsible for funding benefit payments for Covered Services provided to
Members under the terms of a Plan.

NY\SPEC 1.16 (8/96) -11425-
Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 13 of 14

(

12,11 Plan. Any health benefit product or plan issued, administered, or serviced by Company or one of its
Affiliates, including, but not limited to, HMO, PPO, indemnity, Medicaid, Medicare and Worker’s
Compensation.

12.12 Primary Care Physician. A Participating Physician whose area of practice and training is family practice,
general medicine, internal medicine or pediatrics, or who is otherwise designated as a Primary Care
Physician by Company, who has agreed to provide primary care services and to coordinate and manage ail
Covered Services for Members who have selected or been assigned to such Participating Physician, if the
applicable Plan provides for a Primary Care Physician.

NY\SPEC 1.16 (8/96) -12125-
Case 1:18-cv-06378-ER Document 32-1 Filed 12/05/18 Page 14 of 14

12,13 Proprictary Information. The information developed by or belonging to Company or any third party Payor
including, but not limited to, this Agreement, mailing lists, patient lists, employer lists, Company rates and
procedures, product related information and structure, utilization review procedures, formats and structure
and related information and documents concerning Company’s systems and operations of its Plans.

12.14 Specialist Services. Those Covered Services to be provided to Members by Provider in the Specialty under
the terms and conditions of the applicable Plan.

12.15 Sponsor, An entity that has contracted with Company to issue, administer, or service a Plan. Sponsors shall
include, without limitation, employer groups sponsoring or offering a self-insured Plan to their employees.

NY\SPEC 1.10 (8/96) -13125-
